NUMBER 13-16-00003-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOE HENRY GARCIA,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                     On appeal from the 36th District Court
                        of San Patricio County, Texas.


                        MEMORANDUM OPINION
               Before Justices Rodriguez, Benavides, and Perkes
                  Memorandum Opinion by Justice Benavides

      On February 2, 2015, appellant Joe Henry Garcia pleaded guilty to the offense of

sexual assault of a child, a second degree felony, see TEX. PENAL CODE ANN. § 22.011

(West, Westlaw through 2015 R.S.), and was placed on ten years’ deferred community

supervision.    On November 6, 2015, the State filed a motion to revoke probation based
on numerous violations of community supervision conditions, including that Garcia was

found guilty of felony driving while intoxicated, see id. §§ 49.04, 49.09 (West, Westlaw

through 2015 R.S.), and had been sentenced to ten years in prison. Garcia pleaded not

true to the probation violations and requested a hearing before the trial court.

       After the hearing, the trial court found five of the six allegations in the State’s motion

to revoke true and revoked Garcia’s community supervision.          It sentenced him to twenty

years’ imprisonment in the Texas Department of Criminal Justice—Institutional Division.

Garcia was granted the limited right to appeal.          Garcia’s court-appointed appellate

counsel has filed an Anders brief.     See Anders v. California, 386 U.S. 738, 744 (1967).

We affirm.

                                      I.      ANDERS BRIEF

       Pursuant to Anders v. California, Garcia’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of error upon which an appeal can be predicated.                     See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal.              See Stafford

v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991); In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need

not specifically advance ‘arguable’ points of error if counsel finds non, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)).

       In compliance with High v. State and Kelly v. State, Garcia’s counsel carefully

                                               2
discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment.     See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014).                    Garcia’s appellate

counsel also notified this Court that he:        (1) notified Garcia that he has filed an Anders

brief and a motion to withdraw; (2) provided Garcia with copies of both pleadings; (3)

informed Garcia of his rights to file a pro se response, review the record preparatory to

filing that response,1 and seek discretionary review if we concluded that the appeal is

frivolous; (4) provided Garcia with a copy of the appellate record; and (5) informed Garcia

that the pro se response, if any, should identify for the Court those issues which he

believes the Court should consider in deciding whether the case presents any meritorious

issues.     See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813
S.W.2d at 510, n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.                    A reasonable

amount of time has passed, and Garcia had not filed a pro se response.

                                      II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                 Penson v. Ohio, 488
U.S. 75, 80 (1988). A court of appeals has two options when an Anders brief and a

subsequent pro se response are filed. After reviewing the entire record, it may:                     (1)

determine that the appeal is wholly frivolous and issue an opinion explaining that it finds



        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether to
case presents any meritorious issues.” In re Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State,
955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                   3
no reversible error; or (2) determine that there are arguable grounds for appeal and

remand the case to the trial court for appointment of new appellate counsel.      Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).           If the court finds arguable

grounds for appeal, it may not review those grounds until after new counsel has briefed

those issues on appeal.   Id. at 827.

       We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal.        See id. at 827–28 (“Due to the nature

of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. There is no reversible error in the record.    Accordingly, the judgment of the trial

court is affirmed.

                                III.    MOTION TO WITHDRAW


       In accordance with Anders, Garcia’s attorney has asked this Court for permission

to withdraw as counsel for appellant.     See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.        To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw.   Within five days of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Garcia and advise him of his right to


                                            4
file a petition for discretionary review. 2            See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                             IV.      CONCLUSION

        We affirm the judgment of the trial court.


                                                                             GINA M. BENAVIDES,
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
21st day of July, 2016.




         2 No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overrule by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.

                                                       5